USCA11 Case: 20-12189    Date Filed: 10/07/2021   Page: 1 of 7




                                        [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-12189
                 Non-Argument Calendar
                ____________________

RAYVON L. BOATMAN,
                                           Plaintiff-Appellant,
versus
DONALD SAWYER,
REBECCA JACKSON,
M. JOHNSON,
JOHN DOE HERNANDEZ,
JOHN DOE MORRIS, et al.,


                                        Defendants-Appellees,
USCA11 Case: 20-12189        Date Filed: 10/07/2021     Page: 2 of 7




2                      Opinion of the Court                 21-10930

DOTTY RIDDLE,
Grievance Coordinator for FCCC,


                                                         Defendant.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 2:18-cv-00418-SPC-MRM
                    ____________________

Before JORDAN, GRANT, and EDMONDSON, Circuit Judges.
PER CURIAM:
        Rayvon Boatman, a non-prisoner litigant proceeding pro se
and in forma pauperis, appeals the district court’s dismissal with-
out prejudice of his civil action under 42 U.S.C. § 1983. The dis-
trict court -- pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) -- dismissed
(without prejudice) for failure to state a claim Boatman’s second
amended complaint. When Boatman failed to file a third
amended complaint, the district court dismissed Boatman’s civil
action. No reversible error has been shown; we affirm.
        Boatman initiated this civil action in June 2018. Boatman
filed his first amended complaint a month later.
USCA11 Case: 20-12189       Date Filed: 10/07/2021    Page: 3 of 7




21-10930              Opinion of the Court                       3

        In May 2019, the district court granted Boatman leave to
amend his complaint a second time and provided Boatman with
an approved civil-complaint form. The district court observed
that Boatman’s first amended complaint contained “a jumble of
general claims and conclusory allegations made against various”
defendants and failed to state a cognizable claim for relief. The
district court set out the federal pleading requirements and of-
fered some guidance to Boatman in amending his complaint.
Among other things, the district court advised Boatman to avoid
making general conclusory allegations of harm and instructed
Boatman to identify each claim, to set forth supporting facts, and
to describe how each defendant was involved in the alleged viola-
tions. The district court ordered Boatman to submit an amended
complaint within 21 days and stated that failure to do so would
result in dismissal of the case.
       Although untimely, Boatman ultimately filed his second
amended complaint (the operative complaint in this case) on 6
September 2019. Briefly stated, Boatman -- who is civilly detained
at the Florida Civil Commitment Center (“FCCC”) -- alleged he
was receiving inadequate mental health care and was being retali-
ated against in violation of his First, Eighth, and Fourteenth
Amendment rights. Boatman named as defendants twelve FCCC
staff members and medical providers and the Florida Department
of Children and Family Services. Boatman sought money dam-
ages and declaratory and injunctive relief.
USCA11 Case: 20-12189        Date Filed: 10/07/2021    Page: 4 of 7




4                      Opinion of the Court                21-10930

       The district court ordered Boatman to serve the defendants
and provided the necessary service forms. The district court
twice granted Boatman’s requests for extensions of time to com-
plete service. Never did Boatman serve defendants.
        On 12 May 2020, the district court -- pursuant to section
1915(e)(2) -- dismissed without prejudice Boatman’s second
amended complaint: a dismissal for failure to state a claim. The
district court described Boatman’s complaint as a “textbook shot-
gun pleading” comprised of “a litany of disjointed protests about
the FCCC and its officials” and “a confusing mixture of legal argu-
ments, conclusory accusations, vague statements, relevant facts,
and irrelevant facts.” In addition, the district court said the com-
plaint -- which was “presented in a stream of consciousness man-
ner” -- identified no specific cause of action and lumped together
all allegations against all defendants.
        The district court, however, granted Boatman leave to
amend his complaint for a third time to include only a claim for
First Amendment retaliation against the pertinent defendants.
The district court advised Boatman that, if he chose to amend his
complaint, he must do so by 27 May 2020. The district court
again warned that failure to file an amended complaint would re-
sult in dismissal of the case.
       Boatman moved for reconsideration of the district court’s
12 May 2020 order and for miscellaneous relief, which the district
court denied. Never did Boatman file a third amended complaint
or move again for an extension of time.
USCA11 Case: 20-12189         Date Filed: 10/07/2021     Page: 5 of 7




21-10930                Opinion of the Court                          5

      On 2 June 2020, the district court dismissed without preju-
dice Boatman’s civil action for failure to prosecute pursuant to
M.D. Fla. Rule 3.10(a).
       We review de novo a district court’s sua sponte dismissal
under section 1915(e)(2)(B)(ii), and we view the factual allegations
in the compliant as true. Evans v. Ga. Reg’l Hosp., 850 F.3d 1248,
1253 (11th Cir. 2017). Although we construe liberally pro se
pleadings, pro se litigants must still conform to procedural rules.
Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).
       A court “shall dismiss” a case filed in forma pauperis if the
court determines that the complaint “fails to state a claim upon
which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). In re-
viewing a dismissal under section 1915(e)(2)(B)(ii), we apply the
same standard that applies to dismissals under Fed. R. Civ. P.
12(b)(6). Evans, 850 F.3d at 1253.
       To comply with federal pleading standards, a complaint
must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). A
plaintiff must also present each of his claims in a separate num-
bered paragraph, with each paragraph “limited as far as practica-
ble to a single set of circumstances.” See Fed. R. Civ. P. 10(b).
       A complaint that fails to comply with Rules 8 and 10 may
be classified as a “shotgun pleading.” See Weiland v. Palm Beach
Cnty. Sherriff’s Office, 792 F.3d 1313, 1320-23 (11th Cir. 2015);
Byrne v. Nezhat, 261 F.3d 1075, 1129-30 (11th Cir. 2001). When
USCA11 Case: 20-12189         Date Filed: 10/07/2021     Page: 6 of 7




6                       Opinion of the Court                 21-10930

faced with a shotgun pleading, a district court must order a liti-
gant to replead and to make a more definite statement of the
claim. Byrne, 261 F.3d at 1133. When the amended complaint
still fails to cure the deficiency, the complaint may be subject to
dismissal. See id.
        In addition to containing well-pleaded factual allegations,
complaints must also meet the “plausibility standard” set forth by
the Supreme Court in Bell Atl. Corp. v. Twombly, 550 U.S. 544
(2007), and in Ashcroft v. Iqbal, 556 U.S. 662 (2009). This plausi-
bility standard requires that a complaint “contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Iqbal, 556 U.S. at 678.
       On appeal, Boatman contends that the district court ap-
plied incorrectly the applicable standard in determining that his
complaint failed to state a claim for relief. This argument is with-
out merit. The district court recited and applied correctly the fed-
eral pleading standards and the “plausibility standard” of review
established in Twombly and Iqbal. The court also properly ac-
cepted the allegations in Boatman’s complaint as true and con-
strued the facts in the light most favorable to Boatman.
       The district court described Boatman’s first amended com-
plaint as a “jumble of general claims and conclusory allegations”
that failed to state a claim for relief. The district court allowed
Boatman to amend his complaint and provided guidance on the
federal pleading requirements.
USCA11 Case: 20-12189        Date Filed: 10/07/2021     Page: 7 of 7




21-10930               Opinion of the Court                         7

        Despite the district court’s instructions, however, Boat-
man’s second amended complaint still failed to provide a “short
and plain statement” of his claims showing that Boatman was en-
titled to relief. Instead, Boatman’s second amended complaint
was still composed of “a litany of disjointed protests” against de-
fendants and a rambling series of conclusory and vague state-
ments unsupported by factual allegations. The complaint also
failed to identify a specific cause of action and failed to delineate
how each defendant was purportedly involved in the alleged
harm. In the light of Boatman’s continued failure to comply with
federal pleading requirements, the district court characterized ac-
curately Boatman’s complaint as a “textbook shotgun pleading”
subject to dismissal. See Byrne, 261 F.3d at 1133.
        We also cannot conclude that the district court erred in dis-
missing without prejudice Boatman’s civil action. The district
court gave Boatman ample opportunities to amend his complaint
to state a claim for relief. The district court also twice warned
Boatman that failure to file the needed amended complaint would
result in dismissal of the case without further notice. Given Boat-
man’s failure to file a third amended complaint in compliance
with the district court’s order and given the district court’s ex-
press warnings about dismissal, the district court abused no dis-
cretion in dismissing without prejudice Boatman’s civil action.
      AFFIRMED.